Citation Nr: 0315560	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-08 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a January 2002 statement, the appellant raised the issue 
of entitlement to the apportioned share of the veteran's 
disability benefits beyond November 1997.  This matter is 
referred to the RO for all appropriate development and 
adjudication and is inextricably intertwined with the matter 
of accrued benefits.  In view of the foregoing, the latter 
claim is deferred.  


REMAND

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
review.  In particular, the Board notes a November 1997 VA 
Form 119, Report of Contact, reflects that the veteran's VA 
physician, Dr. May of the VA Medical Center at New Orleans, 
was contacted by telephone and as reported, indicated that 
the veteran had stomach cancer and that that condition was 
related to his Agent Orange exposure.  No records from Dr. 
May are contained in the veteran's claims folder.  The Board 
advises that records generated by VA are deemed to be within 
the constructive (if not actual notice) of VA adjudicators.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The veteran's 
October 1997 application for benefits shows that he began 
treatment at the New Orleans VA medical facility in October 
1996.  In view of the foregoing, this case is remanded to the 
RO for the following actions.  

1.  The RO should make another attempt to 
obtain the veteran's records VA clinical 
records from October 1996 to January 1998 
from the VA Medical Center at New 
Orleans, Louisiana RO.  All evidence 
obtained should be associated with the 
claims folder.  

2.  The RO should attempt to contact Dr. 
Thomas May at New Orleans, Louisiana RO.  
If the physician is currently employed at 
that facility, he should be asked to 
elaborate on his opinion, reportedly 
expressed in the November 1997 telephone 
conversation relative to an etiological 
relationship between the veteran's 
stomach cancer with metastases to the 
brain and the veteran's presumed Agent 
Orange exposure.  The clinical bases the 
opinion should be set forth in detail and 
the claims file must be made available 
for review.

3.  If the RO is unable to contact Dr. 
Thomas May, the RO should have the 
veteran's clinical records reviewed by an 
oncologist who is requested to offer an 
opinion as to the medical probability 
that the veteran's carcinoma of the 
stomach with metastases to the brain was 
due to injury, disease or event noted 
during the veteran's military service.  
In this regard the physician should state 
whether it is at least as likely as not 
that the primary cause of the veteran's 
death-i.e., stomach cancer-was caused 
by the veteran's Agent Orange exposure, 
or was caused or worsened by any of the 
veteran's service connected disabilities, 
including post-traumatic stress disorder, 
chronic prostatitis and left 
varicocelectomy.  The claims file must be 
made available to the oncologist for 
review.  

4.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



